Citation Nr: 1448635	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 through January 1968.  This period of active duty included service in Vietnam, where the Veteran was decorated with The Purple Heart and the Air Medal with valor device for distinction while engaging the enemy in combat.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran has perfected a timely appeal of that decision.

The Veteran testified during a February 2013 video conference hearing that was held at the New York RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the record.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during active duty service.

2.  The Veteran has disabling bilateral hearing loss and tinnitus that resulted from his in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the fully favorable action taken below as to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, no further notification or assistance in developing the facts pertinent to those limited matters is required at this time.  Indeed, any such action would result only in delay.


II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases, including arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as being sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In his claims submissions and hearing testimony, the Veteran alleged that he sustained acoustic trauma from weapons fire and helicopter noise during his service as an airman.  As noted above, the service department records in the claims file show clearly that he did engage the enemy in combat and are consistent with the Veteran's assertions concerning in-service acoustic trauma.  Accordingly, the Board concludes that the Veteran did sustain acoustic trauma during his active duty service.

Subject to the above, the Board notes that the Veteran was diagnosed with bilateral sensorineural hearing loss during a VA audiological consultation in February 2009.  Indeed, audiological testing performed during an August 2010 VA examination confirmed audiometric findings that showed the existence of disabling hearing loss in both ears, as defined under 38 C.F.R. § 3.385.  Despite the same, the VA examiner opined that the Veteran's hearing loss and tinnitus are "not as likely as not" due to the Veteran's in-service noise exposure.  As rationale, the examiner observed that the Veteran's hearing loss and tinnitus did not begin until 30 years after he was separated from service.  In a June 2012 addendum opinion, the examiner added that the Veteran did not demonstrate a significant auditory shift during his active duty service, which apparently is inconsistent with the conclusion that the Veteran's hearing loss resulted from his in-service acoustic trauma.

In his claims submissions and hearing testimony, however, the Veteran has alleged that he has had constant and progressive hearing impairment since his period of service in Vietnam.  Regarding tinnitus, he has similarly asserted that he began noticing ringing in his ears during service.  There is no evidence to the contrary in the record which would expressly rebut these assertions.  As such, the Board finds that the Veteran's competent assertions concerning the onset and duration of his hearing loss and tinnitus are credible and are thus entitled probative weight.

In view of the foregoing, the Board concludes that there is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service acoustic trauma.  Resolving doubt as to that question in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus are warranted.  To that extent, this appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


